Citation Nr: 0940804	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-24 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a right leg 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
December 1955, December 1955 to September 1958, and from 
September 1958 to  March 1962.  He also had periods of active 
duty for training and inactive duty for training.

These matters come before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO denied the 
Veteran's request to reopen the previously denied claim for 
service connection for a bilateral foot disability and denied 
entitlement to service connection for a right knee 
disability, a low back disability, and a right leg 
disability.  

As for the Veteran's petition to reopen his previously denied 
claim for service connection for a bilateral foot disability, 
the Board must initially determine whether new and material 
evidence has been submitted.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim. Hickson v. 
West, 11 Vet. App. 374, 377 (1998).

In August 2007, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of 
that hearing has been associated with his claims folder. 

The issues of entitlement to service connection for a 
bilateral foot disability, a right knee disability, a low 
back disability, and a right leg condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a December 1966 rating decision, the RO denied the 
Veteran's claim for service connection for a bilateral foot 
disability as the condition pre-existed service and was not 
aggravated by service. 

2.  Evidence received since the December 1966 RO decision 
includes information that was not previously considered and 
which relates to an unestablished fact necessary to 
substantiate the claim, the absence of which was the basis of 
the previous denial.


CONCLUSIONS OF LAW

1.  The RO's December 1966 rating decision that denied the 
claim for service connection for a bilateral foot disability 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2009).

2.  The evidence received since the December 1966 decision is 
new and material and, therefore, sufficient to reopen the 
claim for service connection for a bilateral foot disability.  
38 U.S.C.A. §§ 1153, 5107(b), 5108 (West 2002); 38 C.F.R. 
§§ 3.306, 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the Veteran's petition to reopen his 
claim for service connection for a bilateral foot disability, 
the claim is substantiated, and there are no further VCAA 
duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

Analysis

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A pre-existing injury or disease is considered aggravated by 
military service where there is an increase in disability 
during service, absent a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Aggravation will not be 
conceded where the pre-existing condition underwent no 
increase in service.  38 C.F.R. § 3.306(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
a bilateral foot disability in December 1966 because the 
condition pre-existed service and was not aggravated by 
service.  Although notified of the RO's decision, the Veteran 
did not appeal, and the December 1966 decision is therefore 
final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Pertinent new evidence received since the December 1966 
denial includes the Veteran's testimony during the August 
2007 hearing concerning problems with his feet (including his 
heel) while in service.  The Veteran is competent to report 
in service symptoms of his bilateral foot disability and his 
testimony is presumed to be credible for purposes of 
determining whether it is new and material.   See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Savage, 
10 Vet. App. at 488.  

As the evidence indicates that the Veteran's bilateral foot 
disability may have increased in severity during service and 
such an increase may be enough to presume in service 
aggravation, the evidence is new and material and the claim 
is reopened.


ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a bilateral 
foot disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement 
for evidence that the claimed disability may be related to 
service.  McLendon, 20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

The Veteran's VA medical records indicate that he has been 
diagnosed as having various bilateral foot disabilities.  For 
example, a November 2004 VA pain management progress note 
indicated diagnoses of bilateral osteoarthritis of the feet 
and cock-up deformities.  In addition, the Veteran's service 
treatment records indicate that in January 1955 he was 
treated for swelling on the sole of the right foot and was 
diagnosed with bilateral pes planus in November 1955.

The Veteran was afforded a VA examination in October 1966 for 
his bilateral foot disability and was diagnosed as having 
bilateral pes planus.  However, the physician who conducted 
the October 1966 VA examination did not provide a nexus 
opinion with regard to the Veteran's bilateral foot 
disability.  Given the evidence that the foot disability may 
have been incurred or aggravated in service, a new 
examination is required.

With regard to the Veteran's claim for service connection for 
a right knee disability, he was afforded a VA examination in 
June 2006 for his right knee and was diagnosed as having 
osteoarthritis of the right knee.  Furthermore, the Veteran 
has stated and his service treatment records confirm that he 
injured his right knee in June 1978 while on active duty for 
training.

A March 2003 VA physical therapy visitation note reveals that 
the Veteran reported experiencing intermittent right knee 
pain ever since his in-service knee injury. Subsequent to the 
June 2006 VA examination, the Court held that a medical 
opinion was inadequate if it did not take into account the 
Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. 
App. 23 (2007).

As the physician who conducted the June 2006 VA examination 
did not consider the Veteran's subsequent statements as to 
continuity of symptomatology, a new examination is required.

As for the Veteran's claim for service connection for a low 
back disability, the June 2006 VA examination report 
indicates that the Veteran has been diagnosed as having 
lumbar degenerative changes at L4/5 and L5/S1.  Furthermore, 
the Veteran's service treatment records indicate that he 
injured his back in October 1979 while lifting a desk.  The 
diagnosis was muscle spasm in the low back area.  The 
Veteran's back injury occurred in the line of duty while he 
was on inactive duty for training.  Therefore, there is 
evidence of a current low back disability and an in-service 
back injury.

The physician who conducted the June 2006 VA examination 
provided an opinion regarding whether the Veteran's low back 
disability was related to service on a direct incurrence 
basis (whether it was directly related to his in service back 
injury).  However, during the August 2007 hearing, the 
Veteran testified that some of his back problems were also 
related to his right knee disability.  The June 2006 VA 
examination report does not contain an opinion as to whether 
the Veteran's current back disability is related to his right 
knee disability.  He has essentially reported a continuity of 
symptoms.

In light of the fact that the Board is remanding the claim 
for service connection for a right knee disability and the 
physician who conducted the June 2006 VA examination did not 
provide an opinion addressing service connection for a low 
back disability as secondary to a right knee disability, a 
remand is necessary to obtain such an opinion.

With regard to the claim for service connection for a right 
leg disability, the Veteran testified during the August 2007 
hearing that he experienced pain in his right leg.  His VA 
medical records indicate that he has experienced a history of 
right leg pain and numbness and the most recent clinical 
evidence of a right leg condition is a May 2003 VA primary 
care note which reveals that his legs would swell during the 
day.

The Veteran's service treatment records indicate that he 
injured his right leg in June 1978 during the same accident 
in which he injured his right knee and was diagnosed with 
collateral leg strain.  

The Veteran's VA medical records, however, indicate that in 
addition to his in-service leg injury, he also sustained a 
post-service leg injury.  A February 2003 VA primary care 
note and VA X-ray report reveal that the Veteran fell and 
subsequently experienced pain and swelling in his right leg.  
Furthermore, the February 2003 VA X-ray report indicates that 
there were changes in the femur and muscles of the right leg, 
and that such changes were probably due to old trauma.

In sum, the record contains evidence of a current right leg 
condition and an in-service right leg injury, as well as 
evidence that the current right leg condition may be related 
to the in-service injury.  An examination is needed to obtain 
a medical opinion as to whether the Veteran has a current 
right leg disability which is related to his in service right 
leg injury.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current bilateral foot disability.  
All indicated tests and studies should be 
conducted

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current bilateral foot disability is 
related to the Veteran's in-service 
bilateral foot condition.  The examiner 
must provide a rationale for each 
opinion.

The examiner is advised that the Veteran 
is competent to report his foot symptoms 
and history; and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current right knee disability.  All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current right knee disability is related 
to the Veteran's in-service right knee 
injury.  The examiner must provide a 
rationale for each opinion.  

The examiner is advised that the Veteran 
is competent to report his right knee 
symptoms and history; and such reports 
must be considered in formulating any 
opinions.

3.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current low back disability.   All 
indicated tests and studies should be 
conducted.

The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
current low back disability is related to 
the Veteran's current right knee 
disability.  The examiner must provide a 
rationale for each opinion.  

The examiner is advised that the Veteran 
is competent to report his back symptoms 
and history; and such reports must be 
considered in formulating any opinions.

4.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current right leg 
disability.  All indicated tests and 
studies should be conducted.

 The claims folder must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report or in an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current right leg disability is related 
to the Veteran's in-service right leg 
injury.  The examiner must provide a 
rationale for each opinion.  

In formulating the above-requested 
opinion, the examiner should comment on 
the significance, if any, of the post-
service right leg injury. 

The examiner is advised that the Veteran 
is competent to report his right leg 
symptoms and history; and such reports 
must be considered in formulating any 
opinions.

5.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if 
in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


